        Case 3:20-cr-00053-SDD-RLB       Document 47      01/25/21 Page 1 of 16




                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA
                                                                   CRIMINAL ACTION
VERSUS
                                                                      20-53-SDD-RLB
JOHN LEAGARD

                                        RULING

        This matter is before the Court on the Motion to Suppress Evidence1 filed by

Defendant, John Leagard (“Leagard” or “Defendant”). The Government filed an

Opposition2 to the Motion, and a hearing was held on January 13, 2021.3 For the reasons

that follow, the Court finds that the Motion shall be DENIED.

I.      FACTUAL BACKGROUND

        Just before 6:00pm on February 18, 2020, officers with the Baton Rouge Police

Department’s (BRPD) Street Crimes Unit converged at the intersection of Atkinson

and Convention Streets in Baton Rouge, Louisiana. The officers were acting on a tip

that a group of individuals was imminently gathering at that location to engage in

gunfire (more on the contents and origin of the tip infra). Defendant herein, John

Leagard, was among the individuals standing in the yard of 211 Atkinson Street when

the officers arrived. BRPD Sergeant David Kennedy (“Sgt. Kennedy”) made contact

with Leagard and, during their brief interaction, discovered a .38 caliber revolver in

Leagard’s front waistband. Leagard was arrested and placed in the back of a patrol

unit. BRPD officers then learned that Leagard was a convicted felon with an active


1
  Rec. Doc. No. 15.
2
  Rec. Doc. No. 26.
3
  Rec. Doc. No. 44.
64907
                                                                            Page 1 of 16
         Case 3:20-cr-00053-SDD-RLB       Document 47      01/25/21 Page 2 of 16




warrant and booked him into East Baton Rouge Parish Prison for being a felon in

possession of a firearm. The instant prosecution ensued; Leagard was indicted on

September 2, 2020 for violating 18 U.S.C. § 922(g)(1).4 This Motion to Suppress was

filed on October 23, 2020.

        Defendant urges that “any and all evidence obtained from this warrantless

search and seizure should be suppressed,”5 but his position is at times unclear. On

one hand, he “acknowledges that a brief stop. . .would have been permissible under

Terry and its progeny”6 and that a “pat down, or frisk of John Leagard’s outer clothing for

the purposes of officer safety would [likewise] be permissible.”7 In the same brief,

however, he questions the officers’ basis for reasonable suspicion and argues that “there

was no justification for the search.”8 At the hearing, the defense offered a twofold

argument for suppression: first, the tip that that brought officers to the corner of

Atkinson and Convention Streets was anonymous and had insufficient indicia of

reliability, and second, the search of Leagard’s person was improper because the

body camera footage from the scene demonstrates that Leagard “was simply standing

in a yard with others, which is certainly not a crime,” and that Leagard “was not acting

suspicious in any way.”9 Moreover, the defense argued, even if a Terry pat down was

legal, Sgt. Kennedy went beyond the bounds of Terry when he raised Leagard’s shirt.




4
  Rec. Doc. No. 1.
5
  Rec. Doc. No. 15, p. 2.
6
  Rec. Doc. No. 15-2, p. 8.
7
  Id.
8
  Id. at p. 12.
9
  Rec. Doc. No. 15, p. 2.
64907
                                                                                Page 2 of 16
         Case 3:20-cr-00053-SDD-RLB              Document 47         01/25/21 Page 3 of 16




        The Government disputes all aspects of Leagard’s argument. Far from being

anonymous and unreliable, it argues, the tip upon which officers relied was from a

known informant and provided “reliable and real-time information indicating imminent

gun violence.”10 And, even if Leagard was “walking in the direction of the arresting

officer,” he was “intentionally walking away from” certain other officers on the scene.

Overall, the Government contends that reasonable suspicion existed because (1) the

location of the interaction is a “known high crime area”;11 (2) the tip gave officers

reason to believe that Defendant and others were armed; and (3) Leagard’s behavior,

specifically “attempting to disengage from the group to avoid contact with any

officers,”12 was suspicious. The Government also rejects the contention that raising

Leagard’s shirt ran afoul of Terry, noting that Fifth Circuit precedent establishes that

doing exactly that is permissible under Terry.13

II.     LAW

        “The proponent of a motion to suppress has the burden of proving, by a

preponderance of the evidence, that the evidence in question was obtained in violation of

his Fourth Amendment rights.”14 However, “there are several situations where the burden

shifts to the government.”15 For instance: “where the facts are undisputed that the arrest

and seizures were made without benefit of warrants of any kind, we hold the government

bears the burden of proving it had reasonable suspicion to seize”16 the defendant. Here,


10
   Rec. Doc. No. 26, p. 1.
11
   Id. at p. 3.
12
   Id. at p. 6.
13
   Id. at p. 8 (citing United States v. Reyes, 349 F.3d 219, 225 (5th Cir. 2003)).
14
   United States v. Iraheta, 764 F.3d 455, 460 (5th Cir. 2014)
15
   United States v. De La Fuente, 548 F.2d 528, 533 (5th Cir.), cert. denied 431 U.S. 932 (1977).
16
   United States v. Roch, 5 F.3d 894, 897 (5th Cir. 1993).
64907
                                                                                              Page 3 of 16
         Case 3:20-cr-00053-SDD-RLB               Document 47        01/25/21 Page 4 of 16




Leagard argues that the firearm in his possession was discovered via an illegal search.

Warrantless searches and seizures are presumptively unreasonable, subject to certain

exceptions.17 One exception provides that “officers may briefly detain individuals on the

street, even though there is no probable cause to arrest them, if they have a reasonable

suspicion that criminal activity is afoot.”18

        “Reasonable suspicion exists if the officer can point to specific and articulable facts

that lead him to reasonably suspect that a particular person is committing, or is about to

commit, a crime. It cannot be unparticularized or founded on a mere hunch.”19

“[R]easonable, individualized suspicion that someone being stopped for brief questioning

is armed and dangerous must exist before the officer may conduct a pat-down.”20 “[E]ven

if an officer is justified in making a brief investigatory stop, ‘to proceed from a stop to a

frisk, the police officer must reasonably suspect that the person stopped is armed and

dangerous.’”21 The Fifth Circuit has described the standard for justifying a pat-down as

being “more onerous” than that for the initial stop.22

        Whether the officer had a “particularized and objective basis for suspecting legal

wrongdoing” requires an assessment of the totality of the circumstances.23 Certainly, “the

fact that the stop occurred in a ‘high crime area’ [is] among the relevant contextual

considerations in a Terry analysis.”24 But, a person's “presence in an area of expected



17
   United States v. Hill, 752 F.3d 1029, 1033 (5th Cir. 2014).
18
   United States v. Michelletti, 13 F.3d 838, 840 (5th Cir. 1994) (en banc) (discussing Terry v. Ohio, 392
U.S. 1 (1968)).
19
   United States v. McKinney, 980 F.3d 485, 490 (5th Cir. 2020)(internal citations and quotations omitted).
20
   Id., citing Maryland v. Buie, 494 U.S. 325, 334 n.2 (1990).
21
   Arizona v. Johnson, 555 U.S. 323, 326-7 (2009).
22
   Monsivais, 848 F.3d at 357 n.1.
23
   United States v. Arvizu, 534 U.S. 266, 277–78 (2002).
24
   Illinois v. Wardlow, 528 U.S. 119, 124 (2000).
64907
                                                                                              Page 4 of 16
        Case 3:20-cr-00053-SDD-RLB              Document 47        01/25/21 Page 5 of 16




criminal activity, standing alone, is not enough to support a reasonable, particularized

suspicion that the person is committing a crime.”25 The Fifth Circuit has held that “nervous

behavior” is “supportive of a reasonable suspicion.”26 Likewise, “unprovoked flight.”27 In

the recent case United States v. McKinney, the Fifth Circuit considered whether a woman

who “appears to slowly walk away from the group, but . . .immediately complie[s] with the

officer's order to return”28 acted in such a way as to give officers reasonable suspicion.

The court was skeptical that she did, noting that such conduct was less suspicious than

outright flight, especially where there was “no indication that her conduct caused the

officers to fear for their safety.”29

        Reasonable suspicion need not be “based on a personal observation. It can be

based on information provided by a confidential informant, if the information possesses

‘an indicia of reliability.’”30 The Fifth Circuit evaluates whether an informant's tip provides

reasonable suspicion based on several factors, including:

        the credibility and reliability of the informant, the specificity of the information
        contained in the tip or report, the extent to which the information in the tip
        or report can be verified by officers in the field, and whether the tip or report
        concerns active or recent activity, or has instead gone stale.31

An anonymous tip that provides verifiable information as to a person's identity and

location, without more, is insufficient to justify an investigative stop.32 “As [the United

States Supreme Court] ha[s] recognized, however, there are situations in which an


25
   Id.
26
   McKinney, 980 F.3d 485 at 495.
27
   Id., citing Wardlow, 528 U.S. at 124–25.
28
   United States v. McKinney, 980 F.3d 485, 495 (5th Cir. 2020).
29
   Id.
30
   United States v. Roch, 5 F.3d 894, 898 (5th Cir. 1993).
31
   United States v. Thompson, No. CR 17-225, 2018 WL 1251610, at *6 (E.D. La. Mar. 12, 2018), aff'd, 783
F. App'x 360 (5th Cir. 2019)(citing United States v. Martinez, 486 F.3d 855, 860 (5th Cir. 2007).
32
   Florida v. J.L., 529 U.S. 266 (2000).
64907
                                                                                           Page 5 of 16
         Case 3:20-cr-00053-SDD-RLB                Document 47         01/25/21 Page 6 of 16




anonymous tip, suitably corroborated, exhibits ‘sufficient indicia of reliability to provide

reasonable suspicion to make the investigatory stop.’”33 Tips from known informants are

preferred because “[w]hen the informant is known, her ‘reputation can be assessed,’ and

she can ‘be held responsible if her allegations turn out to be fabricated.’”34

III.    ANALYSIS

        a. The Tip

        Based on the evidence brought forth at the hearing, the Court finds that the tip that

led BRPD officers to the corner of Atkinson and Convention Streets was neither

anonymous nor unreliable. Louisiana State Police (“LSP”) Master Trooper Jeremy Ballard

(“Master Trooper Ballard” or “Ballard”) testified that he received the tip from a “State Police

confidential informant” with whom he had previously worked on “at least three cases in a

two-year period,” adding that he received information from this informant “multiple times

for each case and [he] wasn’t the only one” in LSP with whom the informant shared

information.35 Master Trooper Ballard testified that, in his experience, this particular

informant is reliable. In fact, he testified that he could not recall any instances where this

informant’s information was proven to be unreliable. Although there have been instances

where the information could not be confirmed, Master Trooper Ballard did not attribute

that to any dishonesty or unreliability on the part of the informant, stating again that he

found this informant to be reliable based on the information he or she has previously

provided to LSP. Thus, although the actual identity of the confidential informant was

unknown to BRPD officers who responded to the scene, the tip was not anonymous.


33
   Id. at 270.
34
   United States v. Martinez, 486 F.3d 855, 862 (5th Cir. 2007)(citing Florida v. J.L., 529 U.S. 266).
35
   Testimony of Master Trooper Jeremy Ballard, hearing held January 13, 2021.
64907
                                                                                                Page 6 of 16
           Case 3:20-cr-00053-SDD-RLB       Document 47     01/25/21 Page 7 of 16




          When the informant called Master Trooper Ballard on the evening of February 18,

2020, he or she reported that there was a group of people who had firearms and that

there was “going to be a shooting, soon.”36 Ballard understood from the tipster that the

events described were unfolding in real time and that the tipster may have been on or

near the scene, though he was not certain. At the hearing, Ballard could not recall all of

the details of the tip, but he testified that when he received it, he immediately contacted

a BRPD officer he knew, Detective Zac Woodring (“Detective Woodring” or “Woodring”),

to get the information into the hands of BRPD so that they could respond.

          Detective Woodring testified at the hearing that Master Trooper Ballard called him

and then sent him a text message relaying the information from the informant’s tip. The

text message exchange between Ballard and Woodring was introduced into evidence37

and reflects that Ballard sent the following shortly before 6:00pm:




Detective Woodring testified that Ballard told him the information was from a confidential

informant from whom Ballard had received information in the past. Further, after speaking

with Ballard, Detective Woodring was under the impression that Ballard had received the



36
     Id.
37
     Government’s Exhibit 5.
64907
                                                                                 Page 7 of 16
           Case 3:20-cr-00053-SDD-RLB             Document 47       01/25/21 Page 8 of 16




information “moments prior to contacting” Woodring.38 Detective Woodring’s testimony

established that he passed the information from the text message along to Sergeant

David Kennedy with the BRPD Street Crimes Unit, copy-and-pasting directly from

Ballard’s original message. That exchange was substantiated by the introduction into

evidence of Woodring’s text messages to Kennedy:39




Body camera footage and the testimony of Sgt. David Kennedy, who, along with the

officers of the Street Crimes Unit proceeded to the location given by the tip, establish that

the information from the tip was verified by officers on the scene in several respects. First,

as indicated by the tip, the responding officers encountered a group of individuals

gathered at the corner of Atkinson and Convention Streets. A gray Lincoln was parked at

the scene, and one of the individuals was wearing a red shirt. The house next door to 211

Atkinson Street appears from the body camera footage to have sustained fire damage.

Overall, the specificity of the information in the tip, and the extent to which officers were


38
     Testimony of Detective Zac Woodring, hearing held January 13, 2021.
39
     Government’s Exhibit 6.
64907
                                                                                      Page 8 of 16
           Case 3:20-cr-00053-SDD-RLB               Document 47      01/25/21 Page 9 of 16




able to verify it, suggest that the tip had indicia of reliability, as does the fact that the

confidential informant was not anonymous but rather an established informant with a track

record of reliability. Moreover, the record reflects that the tip was hardly stale when BRPD

acted on it; no more than ten to fifteen minutes elapsed between Master Trooper Ballard

receiving a call from his informant and the BRPD officers arriving on the scene.

          While the Court finds that the tip had indicia of reliability and that officers validly

acted on the tip, it also finds that the tip itself was insufficient to give officers particularized

reasonable suspicion as to John Leagard. In United States v. Roch, the Fifth Circuit

considered the following tip, provided to law enforcement by a confidential informant: “a

man named Frank planned to pass some forged checks and threatened to kill the next

cop he saw. According to the informant, Frank possessed two guns, drove a white and

orange pickup truck, and was staying in a local motel room with his girlfriend. The

informant described him only as a blond, white male with tattoos on large portions of his

body.”40 The Fifth Circuit found this tip to be “significantly less detailed than other

situations where reasonable suspicion has been found.” In United States v. Martinez, the

Fifth Circuit expounded on Roch, explaining that a tip does not provide reasonable

suspicion just because certain facts may be corroborated by law enforcement. “That the

police might corroborate a mountain of innocent data, such as a person's identification

and whereabouts, does not provide any basis for executing a Terry stop on that person.

If it did, then Terry itself would be a dead letter. Only when the police have a reasonable

basis to suspect criminal activity can they justifiably conduct an investigative stop.”41



40
     United States v. Roch, 5 F.3d 894, 896 (5th Cir. 1993).
41
     United States v. Martinez, 486 F.3d 855, 864 (5th Cir. 2007).
64907
                                                                                        Page 9 of 16
          Case 3:20-cr-00053-SDD-RLB               Document 47           01/25/21 Page 10 of 16




          The Supreme Court and the Fifth Circuit have held that tips that contain “predictive

information”42 about the future actions of its subject are more likely to give rise to

reasonable suspicion. The tip in this case predicted imminent gunfire; whether that was

correct or not is unknown. It is possible that the tip was predictive and that officers’ arrival

on the scene prevented the allegedly imminent gunfire. In any event, while the tip was

sufficiently reliable to provide a valid basis for law enforcement officers to proceed to the

scene, under the standards articulated by the Fifth Circuit, the tip alone was not enough

to provide particularized reasonable suspicion as to John Leagard.

          b. Terry

          While the tip may have contributed to officers’ reasonable suspicion as they arrived

at Atkinson and Convention, even a limited Terry search of John Leagard’s person could

not be proper unless officers developed reasonable suspicion as to him, specifically.

Indeed, the Supreme Court has held that a person’s “presence in an area of expected

criminal activity, standing alone, is not enough to support a reasonable, particularized

suspicion that the person is committing a crime.”43

          The Court finds that, based on the testimony of BRPD Sergeant David Kennedy,

along with the video from Sgt. Kennedy’s body-worn camera, Kennedy had reasonable

suspicion to stop and perform a Terry pat down on Leagard. The evidence in support of

a finding of reasonable suspicion is as follows. 211 Atkinson Street is a corner lot, with

frontage on both Atkinson and Convention Streets. As BRPD officers positioned

themselves along the perimeter of the yard and began making contact with the individuals



42
     United States v. McKnight, 469 F. App'x 349, 355 (5th Cir. 2012).
43
     Illinois v Wardlow, 528 U.S. 119, 124 (2000).
64907
                                                                                          Page 10 of 16
          Case 3:20-cr-00053-SDD-RLB     Document 47     01/25/21 Page 11 of 16




standing there, Leagard walked away from the officers on the Atkinson Street side of the

yard and toward the house, where he encountered Sergeant David Kennedy. Kennedy

was standing between the house and a large tree, blocking Leagard’s path. The defense

argued that Leagard’s behavior could hardly be suspicious since the video depicts him

walking directly toward Sgt. Kennedy. Based on a close review of the video combined

with Sgt. Kennedy’s testimony, however, the Court concludes that, in fact, Leagard

appears to walk toward Kennedy only because he was trying to avoid contact with other

officers on the scene, who had effectively surrounded him. Moreover, although Leagard

undisputedly walks in Kennedy’s direction, his body language suggests that he was not

approaching Kennedy but rather trying to get to the house. Sergeant Kennedy testified

that, in his opinion, Leagard’s behavior and, based on his experience, evinced an attempt

to avoid making contact with officers. This assessment is supported by the video

evidence, which shows that Leagard almost walked past Sgt. Kennedy and did not stop

even after Kennedy said “How you doin’?” and “Where you goin’?”44

          Sgt. Kennedy then told Leagard “Stay over here,” at which point Leagard said

“alright” and turned his back to Sgt. Kennedy and continued to move restlessly, further

indicating officer avoidance. Sgt. Kennedy said “Chill out” and grabbed the back of

Leagard’s shirt. At the hearing, Sgt. Kennedy credibly testified that he grabbed the shirt

not to initiate a Terry search but because it was his impression that Leagard was being

evasive and trying to walk away and that grabbing the shirt would arrest his movements.




44
     Government’s Exhibit 1B.
64907
                                                                              Page 11 of 16
        Case 3:20-cr-00053-SDD-RLB              Document 47         01/25/21 Page 12 of 16




        Overall, the record developed at the hearing establishes that, based on the totality

of the circumstances, Sgt. Kennedy had multiple specific and articulable facts that gave

rise to reasonable suspicion as to Leagard. First, as he noted in his testimony, the location

of the tip is a high crime area,45 which the Supreme Court has held to be “among the

relevant contextual considerations in a Terry analysis.”46 He testified that multiple aspects

of the tip were corroborated by what he observed. And, when Sgt. Kennedy noticed John

Leagard, he observed that he was walking on a path that took him away from several

other officers. That, combined with the fact that Leagard turned away from Kennedy and

would not stand still after being asked to do so, gave Kennedy the impression that

“criminal activity [was] afoot.”47 The Defendant concedes the constitutional propriety of

the Terry stop and the Court finds that Sgt. Kennedy had reasonable suspicion to stop

Leagard based on their interaction taking place in a high crime area, his knowledge of a

reliable tip suggesting the presence of armed individuals on the scene, and Leagard’s

behavior which, based on Sgt. Kennedy’s extensive experience as an officer, was

characteristic of someone trying to avoid law enforcement contact.

        Of course, having reasonable suspicion to stop Leagard did not automatically give

Sgt. Kennedy reasonable suspicion to frisk him: “to proceed from a stop to a frisk, the

police officer must reasonably suspect that the person stopped is armed and

dangerous.”48 Sgt. Kennedy testified that he did not perform a frisk or a pat down and that

the revolver was discovered only because, when Kennedy grabbed Leagard’s shirt,


45
   Testimony of Sgt. David Kennedy, hearing held January 13, 2021.
46
   Illinois v Wardlow, 528 U.S. 119, 124 (2000).
47
   United States v. Michelletti, 13 F.3d 838, 840 (5th Cir. 1994) (en banc) (discussing Terry v. Ohio, 392
U.S. 1 (1968)).
48
   Arizona v. Johnson, 555 U.S. 323, 326-7 (2009).
64907
                                                                                            Page 12 of 16
        Case 3:20-cr-00053-SDD-RLB              Document 47         01/25/21 Page 13 of 16




Leagard’s evasive movements caused the shirt to rise, revealing the gun in his front

waistband. Assuming arguendo that Sgt. Kennedy’s actions amounted to a patdown

under Terry, the Court finds that, even applying the “more onerous” standard of

reasonable suspicion required to support a frisk, Sgt. Kennedy had the requisite

reasonable suspicion to pat down Leagard. The defense concedes as much,49 and the

Court finds that once Sgt. Kennedy observed the gray Lincoln and the man in a red shirt,

as he testifies that he did, it was reasonable for him to suspect that the rest of the tip,

which suggested the individuals on the scene were armed and preparing to exchange

gunfire, was accurate as well.

        After conceding that Sgt. Kennedy’s stop and frisk of Leagard was based on

reasonable suspicion, the defense contends that the search was nevertheless improper

because lifting Leagard’s shirt exceeded the scope of the limited pat down search

authorized by Terry. As an initial matter, the Court finds Sgt. Kennedy’s testimony credible

where he stated that he never actually performed a Terry pat; he discovered the weapon

when his means of effectuating a Terry stop (grabbing Leagard’s shirt) had the

unintended consequence of exposing Leagard’s weapon. Assuming for purposes of the

analysis that a Terry pat did occur, the Court finds that Fifth Circuit precedent clearly

locates lifting a suspect’s shirt within the bounds of Terry.

        In United States v. Reyes, the Fifth Circuit considered “whether asking a suspect

to empty his pockets and raise his shirt is more intrusive than the frisk permitted in Terry



49
  Rec. Doc. No. 15-2, p. 8 (“The Defense acknowledges that a brief stop of John Leagard would have been
permissible under Terry and its progeny. Defense also acknowledges that a pat down, or frisk of John
Leagard’s outer clothing for the purposes of officer safety would be permissible during a brief stop under
Terry”).
64907
                                                                                            Page 13 of 16
        Case 3:20-cr-00053-SDD-RLB               Document 47    01/25/21 Page 14 of 16




and therefore prohibited by the Fourth Amendment.”50 The court concluded that it was

not, reasoning:

        Terry does not in terms limit a weapons search to a so-called ‘pat-down’
        search. Any limited intrusion designed to discover guns, knives, clubs or
        other instruments of assault are [sic] permissible. Thus, the raising of a
        suspect's shirt by a law enforcement officer does not violate the boundaries
        established in Terry. Neither does directing a suspect to lift his shirt to permit
        an inspection for weapons; a request that a suspect lift his shirt is less
        intrusive than the patdown frisk sanctioned in Terry.51


The defense argued at the hearing that Reyes is not controlling here because the facts

are clearly distinguishable insofar as in Reyes, the law enforcement officer asked the

suspect to lift his shirt. On this point, the Court cannot disagree. However, the Court notes

that the Fifth Circuit’s language in Reyes clearly demonstrates that its holding

encompasses both scenarios – a suspect being asked to raise his shirt and a law

enforcement officer lifting the shirt without asking. A plain reading reveals this to be the

case; after stating that that “the raising of a suspect's shirt by a law enforcement officer

does not violate the boundaries established in Terry,”52 the Reyes court went on to say

that “[n]either does directing a suspect to lift his shirt to permit an inspection for

weapons.”53 If the Reyes court intended for its holding only to extend to situations where

there is a request to lift the shirt, the “neither” statement, which posits the request scenario

as another example of permissible conduct under Terry, would not be necessary.

Because the Fifth Circuit saw fit to include the statement, this Court concludes that it had




50
   United States v. Reyes, 349 F.3d 219, 225 (5th Cir. 2003).
51
   Id. (internal quotations and citations omitted).
52
   Id. at 225.
53
   Id.
64907
                                                                                    Page 14 of 16
        Case 3:20-cr-00053-SDD-RLB          Document 47     01/25/21 Page 15 of 16




a purpose, and that the purpose was to express that neither lifting a shirt without a request

nor lifting a shirt with a request violate Terry.

        That Reyes stands for the proposition that any raising of a shirt is permissible under

Terry is reinforced by the Fifth Circuit’s holding in United States v. Jackson.54 In Jackson,

the defendant was discovered on a Greyhound bus with cocaine strapped to his waist –

cocaine that law enforcement officers discovered by “lifting Jackson’s shirt after feeling

objects at his waist.”55 The court held that the cocaine was admissible on the basis of the

“plain-feel doctrine,” but noted that there was no need to rely on that doctrine to conclude

that the search was lawful, in light of the general principle from Reyes that “the raising of

a suspect's shirt by a law enforcement officer does not violate the bounds established by

Terry.”56 “Thus,” the court concluded, “the officers were within their constitutional authority

when they raised Jackson's shirt, an act that in turn led to the discovery of the cocaine

and Jackson's arrest.”57 In Jackson, the Fifth Circuit applied Reyes to a case where

officers did not ask the suspect to raise his shirt, but raised it themselves, bolstering this

Court’s interpretation of Reyes as applicable to both scenarios.

        Overall, the Court concludes that the Government has successfully carried its

burden of proof by showing, based on the totality of the circumstances, which included a

credible and relatively specific tip and Leagard’s evasive behavior during an encounter in

a high crime area, that BRPD Sgt. Kennedy had reasonable suspicion to execute a Terry

stop and pat down on Leagard. Additionally, the Court finds that, based on relevant Fifth



54
   390 F.3d 393.
55
   Id. at 399.
56
   Id.
57
   Id.
64907
                                                                                  Page 15 of 16
          Case 3:20-cr-00053-SDD-RLB      Document 47    01/25/21 Page 16 of 16




Circuit precedent, Sgt. Kennedy did not exceed the bounds of Terry when he grabbed

Leagard’s shirt, causing it to lift up and expose the weapon. Accordingly, the Court finds

that the .38 caliber revolver discovered on Leagard’s person was not obtained in violation

of his Fourth Amendment rights and is admissible as evidence in this case.

IV.       CONCLUSION

          For the above reasons, Defendant John Leagard’s Motion to Suppress58 is hereby

DENIED.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on January 25, 2021.




                                         S
                                       CHIEF JUDGE SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




58
     Rec. Doc. No. 15.
64907
                                                                              Page 16 of 16
